                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
LAWRENCE THOMAS,

       Petitioner,                                  Civil No. 2:18-CV-11628
                                                    HONORABLE SEAN F. COX
v.                                                  UNITED STATES DISTRICT JUDGE

ERICA HUSS,

      Respondent,
___________________________/

OPINION AND ORDER DENYING THE PETITION FOR WRIT OF HABEAS CORPUS
AND DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY OR LEAVE TO
                     APPEAL IN FORMA PAUPERIS

       Lawrence Thomas, (“petitioner”), confined at the Carson City Correctional Facility in

Carson City, Michigan, filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2254, in which he challenges his conviction for first-degree felony murder, Mich. Comp. Laws §

750.316(1)(b); two counts of assault with intent to commit murder, Mich. Comp. Laws § 750.83;

felon in possession of a firearm, Mich. Comp. Laws § 750.224f; escape from lawful custody,

Mich. Comp. Laws § 750.197a; and possession of a firearm in the commission of a felony, Mich.

Comp. Laws § 750.227b. For the reasons that follow, the petition for writ of habeas corpus is

DENIED.

                                        I. Background

       Petitioner was convicted following a jury trial in the Wayne County Circuit Court. This

Court recites verbatim the relevant facts regarding petitioner’s conviction from the Michigan

Court of Appeals’s opinion, which are presumed correct on habeas review pursuant to 28 U.S.C.

§ 2254(e)(1). See e.g. Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

       Defendant’s convictions arise from a shooting incident during the early morning
       hours of August 17, 2014, at Chevelles Bar & Grill (“Chavelles”) on the west side

                                                1
       of Detroit. At closing time, after the bar’s lights were turned on signaling that it
       was time to leave, Kenneth Davis and his friends began to make their way toward
       the entrance. According to witnesses at trial, defendant grabbed Davis’s designer
       glasses off his face. Defendant then produced a gun and fired into the crowd.
       Davis was grazed by a bullet. Jessica Porter was fatally shot in the head. Latris
       Rucker was also shot, but recovered from his injury.

       The defense theory at trial was that defendant was misidentified as the shooter.
       Neither Davis nor the Chevelles bartender, Chaloea Smith, were able to identify
       defendant in a photographic lineup, but they both identified defendant as the
       shooter at a subsequent corporal lineup and at trial.


People v. Thomas, No. 328534, 2017 WL 378727, at * 1 (Mich. Ct. App. Jan. 26, 2017).

       Petitioner’s conviction was affirmed. Id., lv. den. 501 Mich. 862, 901 N.W.2d 98 (2017).

       Petitioner seeks a writ of habeas corpus on the following grounds:

       I. The trial court clearly erred by not excluding the identification of the petitioner
       by Kenneth Davis and Chaloea Smith at a corporeal lineup.

       II. The defense counsel in this matter provided unconstitutional, ineffective
       assistance of counsel when, amongst other errors, they (A) failed to investigate
       Kenneth Davis, his alleged and suspicious police stop and EMS contact and failed
       to call any of Mr. Davis’s associates, especially Aaron Brown, Dwight, and Mr.
       Ricker’s mother, as witnesses; and (B) failed to try and find any of the other
       witnesses who made statements after the shooting, including the DJ or any
       security guards at the bar.

       III. Petitioner’s felony-murder conviction is not based on a conviction of an
       underlying felony and it must be vacated.

                                     II. Standard of Review

       28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death Penalty Act

of 1996 (AEDPA), imposes the following standard of review for habeas cases:

       An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim–




                                                 2
                          (1) resulted in a decision that was contrary to, or involved an
                          unreasonable application of, clearly established Federal law, as
                          determined by the Supreme Court of the United States; or
                          (2) resulted in a decision that was based on an unreasonable
                          determination of the facts in light of the evidence presented in
                          the State court proceeding.

       A decision of a state court is “contrary to” clearly established federal law if the state

court arrives at a conclusion opposite to that reached by the Supreme Court on a question of law

or if the state court decides a case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable

application” occurs when “a state court decision unreasonably applies the law of [the Supreme

Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the

writ simply because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at 410-11. “[A]

state court’s determination that a claim lacks merit precludes federal habeas relief so long as

‘fairminded jurists could disagree’ on the correctness of the state court’s decision.” Harrington

v. Richter, 562 U.S. 86, 101 (2011)(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

To obtain habeas relief in federal court, a state prisoner is required to show that the state court’s

rejection of his claim “was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Id. at 103.

                                          III. Discussion

       A. Claim # 1. The suggestive identification claim.

   Petitioner argues that the trial court erred in denying his pre-trial motion to suppress the

identification testimony of Davis and Smith, claiming that they were subjected to suggestive

identification procedures.




                                                 3
    Davis and Smith were unable to identify petitioner as the shooter in photographic arrays,

although Smith identified petitioner in a crowd photo that was taken during the evening in

question at Chevelles. Petitioner was positively identified by Smith and Davis in subsequent

corporeal lineups. Petitioner argued that the corporeal lineups were impermissibly suggestive

because he was the only person in the lineups whose photo had been included in the photo arrays

that were previously shown to Davis and Smith. Petitioner also appears to argue that the

photographic show-ups were somehow suggestive because the police purportedly only showed

the witnesses one photograph at a time of the persons in the array, rather than showing them six

photographs of the persons in the same display. Petitioner also claims that the live lineups were

impermissibly suggestive because the Chicago Bulls jersey that he was wearing during the

lineups linked him to the shooter, who was wearing a Chicago Bulls baseball cap inside

Chevelles. Petitioner also argues that the corporeal lineups were suggestive because he was the

tallest person in the lineup.

            Due process protects the accused against the introduction of evidence which results

from an unreliable identification obtained through unnecessarily suggestive procedures. Moore

v. Illinois, 434 U.S. 220, 227 (1977). To determine whether an identification procedure violates

due process, courts look first to whether the procedure was impermissibly suggestive; if so,

courts then determine whether, under the totality of circumstances, the suggestiveness has led to

a substantial likelihood of an irreparable misidentification. Kado v. Adams, 971 F. Supp. 1143,

1147-48 (E.D. Mich. 1997)(citing to Neil v. Biggers, 409 U.S. 188 (1972)). Five factors should

be considered in determining the reliability of identification evidence:

         1. the witness’s opportunity to view the criminal at the time of the crime;
         2. the witness’s degree of attention at the time of the crime;
         3. the accuracy of the witness’s prior description of the defendant;



                                                 4
         4. the witness’s level of certainty when identifying the suspect at the
         confrontation; and,
         5. the length of time that has elapsed between the time and the confrontation.

Neil v. Biggers, 409 U.S. at 199-200.

        If a defendant fails to show that the identification procedures are impermissibly

suggestive, or if the totality of the circumstances indicate that the identification is otherwise

reliable, no due process violation has occurred; so long as there is not a substantial

misidentification, it is for the jury or factfinder to determine the ultimate weight to be given to

the identification. See United States v. Hill, 967 F.2d 226, 230 (6th Cir. 1992).

        Petitioner failed to show that the witnesses’ in-court identification was the product of a

suggestive pre-trial identification. Indeed, “the Supreme Court has never held that an in-court

identification requires an independent basis for admission in the absence of an antecedent

improper pre-trial identification.” Cameron v. Birkett, 348 F. Supp. 2d 825, 843 (E.D. Mich.

2004). Moreover, “the Due Process Clause does not require a preliminary judicial inquiry into

the reliability of an eyewitness identification when the identification was not procured under

unnecessarily suggestive circumstances arranged by law enforcement.” Perry v. New Hampshire,

565 U.S. 228, 248 (2012).

        Petitioner first argues that the identification procedure was somehow tainted because the

witnesses at the initial photographic array were shown one photograph at a time of six persons,

rather than having all six photographs of the participants displayed all at once. Petitioner admits

that neither witness positively identified petitioner at the photographic array but nonetheless

argues that this procedure somehow tainted their subsequent corporeal and in-court

identifications.




                                                 5
       “Although identifications arising from single-photograph displays may be viewed in

general with suspicion,” Manson v. Brathwaite, 432 U.S. 98, 116 (1977), the police in this

situation did not conduct a single photographic display but instead showed the witnesses the

pictures of six potential suspects, albeit one at a time. The identification procedure here was not

suggestive or even the equivalent of a single photographic display because it was “the functional

equivalent of a large photograph array.” See e,g. United States v. Moore, 240 F. App’x. 699, 706

(6th Cir. 2007).

       To the extent that petitioner argues that it was suggestive to have Smith identify

petitioner from a photograph taken at Chevelles on the night of the shooting, his claim is without

merit. “[L]ittle possibility of misidentification arises from the use of photographs depicting ‘the

likeness not of some possible suspect in the police files, but of the [persons] who actually

committed the [crime].’” United States v. Monks, 774 F. 2d 945, 957 (9th Cir. 1985) (quoting

United States v. Evans, 484 F. 2d 1178, 1186 (2nd Cir. 1973)). To refresh a witness’ memory

from a source [that depicts the actual perpetrator of the crime] runs “a significantly smaller risk

of misidentification than to refresh it from a source unrelated to the actual events.” Evans, 484 F.

2d at 1186. In this case, it was not impermissibly suggestive for Ms. Smith to view a photograph

which depicted petitioner inside of the bar at the time of the shooting. See United States v.

Bridgefourth, 538 F. 2d 1251, 1253 (6th Cir. 1976); see also United States v. Peterson, 411 F.

App’x. 857, 865 (6th Cir. 2011) (police officer’s inquiry whether eyewitness could identify bank

robber from photo array was not unduly suggestive, in violation of defendant’s due process

rights, even if witness viewed photographs of robber in newspaper before identification;

photograph of robber in newspaper was taken from bank’s security camera during commission

of robbery and would have been no different than what witness saw at bank).



                                                 6
        Petitioner’s main contention was that the witnesses’ subsequent positive identifications at

the corporeal lineups were tainted because the witnesses had previously participated in the prior

photographic arrays.

        First, the mere fact that Smith and Davis failed to identify petitioner at the initial

photographic lineups did not require the suppression of their identification of petitioner. An

earlier failure to identify a defendant, or even a positive identification of a different suspect, does

not require the exclusion of an in-court or pretrial identification, if the identification is otherwise

reliable. See Howard v. Bouchard, 405 F. 3d 459, 484 (6th Cir. 2005) (collecting cases). The

witnesses’ failure to previously identify petitioner at the photographic showups went to the

weight, not the admissibility, of their pre-trial and in-court identifications. Id.

        Secondly, the mere fact that Smith and Davis were exposed to successive identification

procedures of petitioner did not render their identifications of him unreliable. See Williams v.

Lavigne, 209 F. App’x. 506, 508 (6th Cir. 2006) (Identification procedure, during which witness

was shown several lineups and photo arrays, all of which contained defendant’s picture, was not

unduly suggestive).

        In any event, the Michigan Court of Appeals rejected this portion of petitioner’s claim

because Smith and Davis both testified that their identifications were based not on seeing the

photographs but from their observations of petitioner at the bar:

        Smith indicated that she based her identification of defendant at the corporeal
        lineup on having seen him at the club on the night of the shooting. She testified
        that she clearly saw his profile while he was exiting the bar and shooting into the
        air, and that she recognized him as he exited the bar because she saw him full in
        the face earlier in the evening. Likewise, Davis stressed that he recognized
        defendant in the lineup because he had looked him “dead in the eyes” as
        defendant grabbed his glasses. Both witnesses testified at the preliminary
        examination that they did not see defendant’s photograph among those shown
        them by Officer Holmes. Given Smith’s and Davis’s testimony that they
        identified defendant in the corporeal lineup based on their observation of him at

                                                   7
       Chevelles, and their insistence that they did not recognize him in the photographic
       array, defendant has no basis for contending that the prior photographic array
       influenced the identification witnesses.

People v. Thomas, 2017 WL 378727, at * 2 (internal footnote omitted).

       Petitioner next contends that the corporeal lineups were unduly suggestive because he

was the only person in the corporeal lineups wearing a Chicago Bulls jersey, which he argues

was similar to the Chicago Bulls hat that the shooting suspect wore. It is not unduly suggestive

to require a suspect to wear the clothing he had on at the time of the criminal offense while

participating in a lineup. See United States v. Ball, 381 F.2d 702, 703 (6th Cir. 1967) ( police

lineup which was held a few hours after bank robbery and at which police required defendant,

over objection, to wear his jacket, in which he was identified as the robber, was not suggestive

and conducive to irreparable identification so as to deny him due process).

       Petitioner finally claims that the live line-ups were unduly suggestive because he was the

tallest person in the lineups, although he admits that the first lineup was conducted with the

participants sitting down to minimize any prejudice. Petitioner claims that there was as much a

six inch difference between himself and the other participants.

       The Sixth Circuit has noted that “a height differential, standing alone, is usually not

enough to make a lineup procedure suggestive.” Howard v. Bouchard, 405 F.3d at 471

(discrepancy in height between defendant and other suspects in lineup did not render lineup

impermissibly suggestive, even if defendant was three inches taller than others).

       Finally, assuming that the pre-trial identification procedures were unduly suggestive,

petitioner has failed to show, under the totality of circumstances, that the suggestiveness led to a

substantial likelihood of an irreparable misidentification. Both witnesses testified that they got a

good look at petitioner during the incident.         Smith testified that she recognized petitioner



                                                 8
because she had seen him “full-face” earlier in the evening and saw his profile as he exited the

bar. Davis testified that he was face-to-face with petitioner and looking at him “dead in the

eyes.” The bar’s lights were on at the time of the shooting. The witnesses’ descriptions of

petitioner matched petitioner’s appearance from the crowd photograph taken at Chevelles. Both

witnesses were confident in their identification of petitioner. People v. Thomas, 2017 WL

378727, at * 3. These factors all support a finding that an independent basis existed for Smith’s

and Davis’s in-court identifications of petitioner. See Robertson v. Abramajtys, 144 F. Supp. 2d

829, 847 (E.D. Mich. 2001).

        Moreover, with respect to Smith’s and Davis’s attentiveness to the situation, courts tend

to “place greater trust in witness identifications made during the commission of a crime because

the witness has a reason to pay attention to the perpetrator.” Howard v. Bouchard, 405 F.3d at

473.   In light of the fact that Smith and Davis were witnessing a shooting, it was not

unreasonable for the state courts to conclude that the witnesses paid a high degree of attention to

petitioner. Finally, the reliability of Mr. Davis’s and Ms. Smith’s in-court identifications are

supported by the fact that they testified that that they were positive that petitioner was the

shooter. (Tr. 5/6/15, pp. 71-72, Tr. 5/7/15, pp. 36, 39); Howard, 405 F.3d at 473. Petitioner is

not entitled to relief on his claim.

        B. Claim # 2. Ineffective assistance of trial counsel claim.

        Petitioner next contends he was denied the effective assistance of trial counsel.

        To show that he or she was denied the effective assistance of counsel under federal

constitutional standards, a defendant must satisfy a two prong test. First, the defendant must

demonstrate that, considering all of the circumstances, counsel’s performance was so deficient

that the attorney was not functioning as the “counsel” guaranteed by the Sixth Amendment.



                                                 9
Strickland v. Washington, 466 U.S. 668, 687 (1984). In so doing, the defendant must overcome

a strong presumption that counsel’s behavior lies within the wide range of reasonable

professional assistance. Id. In other words, petitioner must overcome the presumption that, under

the circumstances, the challenged action might be sound trial strategy. Strickland, 466 U.S. at

689. Second, the defendant must show that such performance prejudiced his defense. Id. To

demonstrate prejudice, the defendant must show that “there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694.

       Petitioner argues that trial counsel was ineffective for failing to investigate Davis’s story

in order to obtain evidence and witnesses that could have impeached Davis’s testimony

concerning the events on the night of the shooting. The Michigan Court of Appeals rejected

petitioner’s claim:

       Defendant maintains that Davis was not telling the whole truth. He argues that
       defense counsel deprived him of a substantial defense by failing to investigate
       Davis's story and background. Defendant argues that counsel could have more
       effectively impeached Davis’s testimony if counsel had conducted a thorough
       investigation, including by verifying Davis’s statement that he was stopped by
       police after purposefully speeding, and that the police summoned an ambulance
       for him. Defendant also contends that counsel should have interviewed other
       witnesses, including persons known as Dwight and Aaron, and the mother of
       Lataris Rucker, whom Davis tried to contact to inform her that Rucker had been
       shot. In addition, defendant argues that a more thorough impeachment of Davis,
       combined with “the weak nature” of the testimony by prosecution witness
       Marquis Lambert, would have provided an effective defense. Further, defendant
       argues that trial counsel was ineffective for failing to investigate other witnesses,
       referring to statements that officers gathered at Chevelles and passed on to the
       officer in charge.

       Defendant has failed to establish the factual predicate for his claim and to
       overcome the presumption that defense counsel’s actions constituted sound trial
       strategy. Although Davis’s credibility was an issue at trial, defendant has failed to
       provide factual support for his speculative assertion that defense counsel missed
       opportunities to impeach Davis’s testimony. Defendant has not identified any
       evidence suggesting that police inquiries would have revealed that there was no

                                                10
       police report corroborating Davis’s testimony about the traffic stop, or that either
       Rucker’s mother, Aaron, or Dwight could have provided information useful to
       impeaching Davis’s testimony. In addition, although Lambert could not identify
       the shooter, his testimony that the shooter stole Davis’s glasses and then fired his
       weapon was relevant to support the elements of the charged crimes of felony
       murder and assault with intent to commit murder, and defendant provides no basis
       for concluding that any additional impeachment of Davis would have been
       helpful in further undermining Lambert’s testimony. Finally, defendant has not
       provided any offer of proof regarding relevant information to be obtained from
       interviewing witnesses whose statements were taken at Chevelles. Absent factual
       support for defendant’s claim that further investigation of Davis or of other
       witnesses would have provided him with a substantial defense, we cannot
       conclude that defense counsel’s assistance was constitutionally ineffective.

People v. Thomas, 2017 WL 378727, at * 4.

       When defense counsel focuses on some issues to the exclusion of others, there is a strong

presumption that he did so for tactical reasons, rather than through sheer neglect, and this

presumption has particular force where an ineffective assistance of counsel claim is asserted by a

federal habeas petitioner based solely on the trial record, where a reviewing court “may have no

way of knowing whether a seemingly unusual or misguided action by counsel had a sound

strategic motive.” See Yarborough v. Gentry, 540 U.S. 1, 5-6 (2003) (quoting Massaro v. United

States, 538 U.S. 500, 505 (2003)). Petitioner presented no evidence to the Michigan courts to

rebut the presumption that trial counsel’s decision to forego calling these witnesses or presenting

this evidence was tactical.

       Petitioner is also not entitled to relief on his claim because he failed to provide to the

Michigan courts or to this Court affidavits from any of his proposed witnesses concerning their

proposed testimony and willingness to testify on the petitioner’s behalf. Conclusory allegations

of ineffective assistance of counsel, without any evidentiary support, cannot support a claim for

habeas relief. See Workman v. Bell, 178 F.3d 759, 771 (6th Cir. 1998). In failing to attach any

offer of proof or any affidavits sworn by the proposed witnesses, petitioner offered, neither to the



                                                11
Michigan courts nor to this Court, any evidence beyond his own assertions as to whether the

witnesses would have testified and what the content of these witnesses’ testimony would have

been. Without such proof, petitioner is unable to establish that he was prejudiced by counsel’s

failure to call these witnesses to testify at trial, so as to support the second prong of an

ineffective assistance of counsel claim. See Clark v. Waller, 490 F. 3d 551, 557 (6th Cir. 2007).

       Moreover, the United States Supreme Court has held that habeas review under 28 U.S.C.

§2254(d) is “limited to the record that was before the state court that adjudicated the claim on the

merits.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011). Therefore, Cullen would preclude the

Court from considering any new evidence that petitioner would even want to present at this point

in support of this portion of his ineffective assistance of trial counsel claim under 28 U.S.C.

§2254(d). Cf. Campbell v. Bradshaw, 674 F.3d 578, 590, n.3 (6th Cir. 2012) (declining to

consider testimony taken in federal evidentiary hearing because it was not part of the state court

record). Petitioner presented no evidence to rebut the presumption that counsel’s decision to

forego calling these witnesses or presenting this evidence was strategic or that the outcome of

the trial would have been different had these witnesses been called or the evidence presented.

Petitioner is not entitled to relief on his second claim.

       C. Claim # 3. The sufficiency of evidence claim.

       Petitioner claims that there was insufficient evidence to support his felony murder

conviction.

       It is beyond question that “the Due Process Clause protects the accused against

conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute the

crime with which he is charged.” In Re Winship, 397 U.S. 358, 364 (1970). But the critical

inquiry on review of the sufficiency of the evidence to support a criminal conviction is, “whether



                                                  12
the record evidence could reasonably support a finding of guilt beyond a reasonable doubt.”

Jackson v. Virginia, 443 U.S. 307, 318 (1979). A court need not “ask itself whether it believes

that the evidence at the trial established guilt beyond a reasonable doubt.” Instead, the relevant

question is whether, after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. Id. at 318-19 (internal citation and footnote omitted)(emphasis in the original).



       A federal habeas court may not overturn a state court decision that rejects a sufficiency of

the evidence claim merely because the federal court disagrees with the state court’s resolution of

that claim. Instead, a federal court may grant habeas relief only if the state court decision was an

objectively unreasonable application of the Jackson standard. See Cavazos v. Smith, 565 U.S. 1,

2 (2011). “Because rational people can sometimes disagree, the inevitable consequence of this

settled law is that judges will sometimes encounter convictions that they believe to be mistaken,

but that they must nonetheless uphold.” Id. Indeed, for a federal habeas court reviewing a state

court conviction, “the only question under Jackson is whether that finding was so insupportable

as to fall below the threshold of bare rationality.” Coleman v. Johnson, 566 U.S. 650, 656

(2012). A state court’s determination that the evidence does not fall below that threshold is

entitled to “considerable deference under [the] AEDPA.” Id.

       Under Michigan law, the elements of first-degree felony murder are:

       (1) the killing of a human being;
       (2) with an intent to kill, to do great bodily harm, or to create a high risk of death
       or great bodily harm with knowledge that death or great bodily harm is the
       probable result (i.e., malice);
       (3) while committing, attempting to commit, or assisting in the commission of
       one of the felonies enumerated in the felony murder statute.




                                                 13
Matthews v. Abramajtys, 319 F. 3d 780, 789 (6th Cir. 2003) (citing to People v. Carines, 460

Mich. 750, 759; 597 N.W. 2d 130 (1999)).

          Petitioner contends that there was insufficient evidence to convict him of first-degree

felony murder because the jury was not instructed that the underlying felony in this case was

larceny or instructed on the elements of larceny. This part of petitioner’s claim is without merit

because the jury was instructed that the predicate felony here was larceny and was advised of the

elements for this offense. People v. Thomas, 2017 WL 378727, at * 5 (Tr. 5/11/15, p. 79).

          Petitioner next claims that there was insufficient evidence to convict him of first-degree

felony murder because he was not separately charged with or convicted of the larceny offense.

The Michigan Court of Appeals rejected this portion of petitioner’s claim:

          The [first-degree murder] statute does not require that a defendant be charged
          with or convicted of a predicate offense to be convicted of felony murder.

People v. Thomas, 2017 WL 378727, at * 4.

          The Michigan Court of Appeals has previously held that Michigan’s felony-murder

statute does not require that the defendant be charged and convicted of the underlying felony to

sustain a felony-murder conviction. See People v. Seals, 285 Mich. App. 1, 16, 776 N.W.2d 314

(2009).

          The United States Supreme Court has “repeatedly held that a state court’s interpretation

of state law, including one announced on direct appeal of the challenged conviction, binds a

federal court sitting in habeas corpus.” Bradshaw v. Richey, 546 U.S. 74, 76 (2005). State courts

are the “ultimate expositors of state law.” Mullaney v. Wilbur, 421 U.S. 684, 691 (1975). What

is essential to establish an element of a crime, like the question whether a given element is

necessary, is a question of state law, of which federal habeas review is not available. See Sanford

v. Yukins, 288 F.3d 855, 862 (6th Cir. 2002). Moreover, a federal court on habeas review must

                                                 14
distinguish a sufficiency of evidence claim from state law claims which are disguised as Jackson

claims. Id. (citing Bates v. McCaughtry, 934 F.2d 99, 103 (7th Cir. 1991)). This Court must

therefore defer to the Michigan Court of Appeals’ construction of the elements of state crimes

and possible defenses. See e.g. Coe v. Bell, 161 F.3d 320, 347 (6th Cir. 1998). Petitioner would

therefore not be entitled to challenge the Michigan Court of Appeals’ legal determination that it

was unnecessary to separately charge and convict petitioner of the underlying larceny charge to

sustain his felony murder conviction.

       Petitioner lastly argues that there was insufficient evidence to support his felony murder

conviction because only a felony larceny can serve as the predicate offense for felony murder

and the jury was never instructed that the item that was allegedly stolen had to have a value of at

least $1,000. The Michigan Court of Appeals rejected this claim, finding that under Michigan

law, larceny of any kind, including misdemeanor larceny, supports a felony murder conviction.

People v. Thomas, 2017 WL 378727, at * 5.

       The Michigan courts have repeatedly held that a murder committed during the

perpetration of ‘larceny of any kind’ is first-degree felony murder in Michigan, even where the

underlying larceny is a misdemeanor offense. See People v. Malach, 202 Mich. App. 266, 269;

507 N.W.2d 834 (1993); People v. Williams, 129 Mich.App. 362, 368; 341 N.W.2d 143 (1983),

rev'd on other grounds 422 Mich. 381; 373 N.W.2d 567 (1985); People v. Hawkins, 114 Mich.

App. 714, 717; 319 N. W. 2d 644 (1982). The Michigan appellate courts’ determination that a

misdemeanor larceny qualifies as the predicate offense for felony murder is binding on this

Court, thus, petitioner is not entitled to relief on this claim. See Williams v. Lecureux, 9 F.3d

111; 1993 WL 445090, * 3 (6th Cir. Nov. 2, 1993).

                                         IV. Conclusion



                                                15
       The Court will deny the petition for writ of habeas corpus. The Court will also deny a

certificate of appealability to petitioner. In order to obtain a certificate of appealability, a

prisoner must make a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). To demonstrate this denial, the applicant is required to show that reasonable jurists

could debate whether, or agree that, the petition should have been resolved in a different manner,

or that the issues presented were adequate to deserve encouragement to proceed further. Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000). When a district court rejects a habeas petitioner’s

constitutional claims on the merits, the petitioner must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims to be debatable or wrong. Id. at

484. “The district court must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. §

2254; See also Strayhorn v. Booker, 718 F. Supp. 2d 846, 854 (E.D. Mich. 2010).

       The Court will deny petitioner a certificate of appealability because he failed to make a

substantial showing of the denial of a federal constitutional right. See also Millender v. Adams,

187 F. Supp. 2d 852, 880 (E.D. Mich. 2002). The Court further concludes that petitioner should

not be granted leave to proceed in forma pauperis on appeal, as any appeal would be frivolous.

See Fed.R.App. P. 24(a).

                                          V. ORDER

       Based upon the foregoing, IT IS ORDERED that:

       (1) The petition for a writ of habeas corpus is DENIED WITH PREJUDICE.

       (2) A certificate of appealability is DENIED.




                                               16
       (3) Petitioner will be denied leave to appeal in forma pauperis.


                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

       Dated: March 25, 2019

      I hereby certify that a copy of the foregoing document was served upon counsel of record
on March 25, 2019, by electronic and/or ordinary mail.

                                     s/Jennifer McCoy
                                     Case Manager




                                               17
